     David Mara, Esq. (SBN 230498)
 1 Jill Vecchi, Esq. (SBN 299333)
     MARA LAW FIRM, PC
 2 2650 Camino Del Rio North, Suite 205
     San Diego, California 92108
 3 Telephone: (619) 234-2833
     Facsimile: (619) 234-4048
 4
     Attorneys for Plaintiff CHRISTIAN BRINK
 5 on behalf of himself, all others similarly situated, and on
     behalf of the general public.
 6
 7 David J. Cooper, Esq. (SBN 47615)
     Vanessa Franco Chavez, Esq. (SBN 266724)
 8   Mayra Estrada, Esq. (SBN 317178)
     KLEIN DENATALE GOLDNER COOPER
 9   ROSENLIEB KIMBALL LLP
     4550 California Avenue, 2nd Floor
10   Bakersfield, California 93309
11   Telephone: 661.395.1000
     Facsimile: 661.326.0418
12
   Attorneys for Defendant CENTRAL
13 VALLEY AUTO TRANSPORT, INC.
14                                   UNITED STATES DISTRICT COURT

15                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16 CHRISTIAN BRINK and DAVID MAIER on                   Case No.:      19-cv-01213-AWI-SKO
   behalf of themselves and all others similarly
17 situated, and on behalf of the general public,
                                                        ORDER CONTINUING INITIAL
18                  Plaintiffs,                         SCHEDULING CONFERENCE
19          v.                                          (Doc. 6)
20 CENTRAL VALLEY AUTO TRANSPORT,                       Date: December 12, 2019
     INC.; and DOES 1-100;                              Time: 9:30 a.m.
21                                                      Dept.: 7
                    Defendants.                         Judge: Hon. Sheila K. Oberto
22
23                                                      Complaint Filed: June 6, 2018
                                                        FAC Filed:       December 13, 2018
24                                                      Trial Date:      None Set
25
26
27
28
     ORDER CONTINUING                                            Case No: 19-cv-01213-AWI-SKO
     INITIAL SCHEDULING CONFERENCE                  1
 1                                                       ORDER
 2            Having considered the Joint Stipulation to Continue Initial Scheduling Conference submitted
 3 by the Parties (Doc. 6), and for good cause appearing,
 4            IT IS HEREBY ORDERED that the Initial Scheduling Conference is CONTINUED until
 5 March 12, 2020, at 9:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The
 6
   parties SHALL file their joint scheduling report by no later than March 5, 2020.
 7
 8 IT IS SO ORDERED.
 9
10
     Dated:     December 2, 2019                                  /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER CONTINUING                                            Case No: 19-cv-01213-AWI-SKO
     INITIAL SCHEDULING CONFERENCE                   2
